Citation Nr: 1417618	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-36 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include idiopathic hypersomnolence.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1988 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1(1995).  

The issue of service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Veteran has a current diagnosis of idiopathic hypersomnolence.

2. The Veteran has experienced symptoms of constant fatigue and excessive daytime sleepiness continuously since service.  

3. In July 1991, the Veteran's claim for service connection for a bilateral foot disorder was denied.  The veteran did not appeal that decision or submit new and material evidence within one year, and it became final. 

4. Evidence received since the last decision of record, which denied service connection service connection for a bilateral foot disorder, relates specifically to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for a sleep disorder, to include hypersomnolence, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The July 1991 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3. New and material evidence having been received, the claim for service connection for a bilateral foot disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Sleep Disorder

The Veteran has alleged that she developed a sleeping disorder during basic training, which continued throughout her active duty.  The Veteran contends that she would constantly feel tired even after a full night of sleep.  The Veteran reports that her tiredness would cause her to fall asleep during her training classes and it became such a problem that she was required to stand up during classes to keep her from falling asleep.  

The Veteran submitted multiple buddy statements that supported these assertions.  S.L. stated that she was in the same basic training and advanced individual training (AIT) with the Veteran.  S.L. stated that the Veteran would fall asleep during class on a daily basis and would have to stand up during classes.  She stated that the Veteran would fall asleep suddenly and it appeared to be uncontrollable.  C.D.W. reported that she has known the Veteran since they were stationed together at Ft. Lewis, Washington.  C.D.W. reported that over the prior 18 years she had become concerned about the Veteran's ability to fall asleep anywhere at any time.  She reported having witnessed the Veteran fall asleep while driving, watching television, at church, in a meeting, on the phone, or sitting and talking.  

In September 2006, the Veteran underwent a sleep study at Hartford Memorial Hospital.  The examiner reported that the Veteran had been referred by her PCP due to excessive daytime sleepiness.  The Veteran was given a multiple sleep latency test (MSLT) during which it was recorded how long it took the Veteran to fall asleep on repeated occasion and how long it took REM sleep to occur after she fell asleep.  The examiner noted that the Veteran had four naps during which sleep occurred, and that her mean sleep latency was 3.9 minutes.  The examiner reported that the Veteran had an abnormal sleep study due to short sleep onset in multiple naps.  His diagnosis was idiopathic hypersomnolence, and noted possible narcolepsy could not be excluded.

In May 2011, the Veteran underwent a VA exam regarding a possible sleep disorder.  The examiner noted that the Veteran underwent sleep studies in 2006 and 2010 during which she was diagnosed with hypersomnolence and insomnia.  The VA examiner's diagnosis was hypersomnolence.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are considered chronic diseases per 38 C.F.R. § 3.309(a) and hypersomnolence is an organic disease of the nervous system per the International Statistical Classification of Diseases.   

"Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

A veteran is competent to report symptoms that [s]he experiences at any time because this requires only personal knowledge as it comes to [her] through [her] senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Veteran is competent to report symptoms of excessive fatigue and sleepiness.  She is competent to report that she suffered these symptoms during basic training, during AIT, during regular military service, and since service.  The Veteran and several co-workers have supported the contention that the Veteran repeatedly fell asleep at unusual times, such as, while standing up, while driving vehicles, and during conversations.  The Board finds competent and credible her assertions of her reported symptoms of excessive daytime sleepiness since service.  

These continuous symptoms of a diagnosed chronic condition per 3.309(a), idiopathic hypersomnolence, meet the criteria for service connection for a sleep disorder based upon continuity of symptomology.  38 C.F.R. § 3.303(b).  As the evidence of these continuous symptoms is at least in equipoise, reasonable doubt has been resolved in the Veteran's favor.  The Board finds that the Veteran's current sleep disorder, to include idiopathic hypersomnolence, is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence for Service Connection for a Bilateral Foot Disability

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.

The Veteran in this case was initially denied service connection for a bilateral foot disability in a July 1991 rating decision.  The RO explained that her enlistment exam indicated a history of foot trouble with corns on the fifth toe of both feet.  No permanent aggravation was found of such a condition, and her lower extremities were found to be normal upon separation.  Service connection for a bilateral foot disorder was denied.  No appeal was perfected, no evidence was received within one year, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that the claim be re-opened.  In this regard, the Board notes that a September 2009 note from the Veteran's podiatrist states that the Veteran has been diagnosed with arthritis of the 5th toes on both feet.  

As, prior to the July 1991 rating decision, there was no evidence of arthritis of the 5th toes, this evidence is new, in that it was not of record at the time of the previous denial, and it is material, in that it relates to a previously unestablished fact necessary to substantiate the underlying claim.  See 38 C.F.R. § 3.156. Accordingly, the claim will be reopened.

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a sleep disorder and the claim to re-open have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a sleep disorder, to include idiopathic hypersomnolence, is granted.

New and material evidence having been received; the claim for entitlement to service connection for a bilateral foot disorder is reopened. 


REMAND

While the Veteran's claim for service connection for a bilateral foot disorder has been reopened, the Board finds that the evidence of record is not sufficient to adjudicate the issue on appeal.  The Veteran contends that during basic training she was issued boots that were too narrow for her feet, which caused corns to form on her 5th toes and become infected, and that she has had problems with her feet since that time.  The Veteran has been subsequently diagnosed with hammertoes and arthritis of her 5th toes bilaterally, which caused her to undergo exostectomies of her 5th toes bilaterally.  

The Veteran's podiatrist indicated that her condition had been aggravated beyond the natural progression of the condition due to "chronic shoe pressure."  However, this opinion was given 19 years after separation from service and stated that shoe pressure had been "chronic" indicating that shoe pressure may have been ongoing after separation from service.  As the Veteran's March 2011 VA examination of her feet gave no opinion on if her current condition is related to service, the Board finds that a new opinion regarding causation of the Veteran's condition is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purposes of determining the nature and etiology of a bilateral foot disability, to include arthritis of the 5th toes bilaterally and hammertoes.  The examiner is asked to provide an opinion regarding if it is at least as likely as not (50 percent probability or greater) that the Veteran experiences a foot disorder (if any) as a result of her active service, to include due to shoe pressure during service.  The examiner should also provide an opinion regarding if it is at least as likely as not that the Veteran's pre-existing corns on her 5th toes were aggravated beyond their natural progression as a result of her active service.   Rationales should be associated with any conclusions in the examination report, and any necessary tests should be performed. 

2. After completion of previous instructions, the AOJ is to review the expanded record and readjudicate the claim of service connection for a bilateral foot disability.  Thereafter, if the remanded claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


